Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   ALLOWANCE  
A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, 19,  the prior art taught by  Chavez( US 9797225 B2 ) in view of Khan( US 6826520 B1) and further in view of Al-Shaikh( US 20130325419 Al)  do not teach on render obvious the limitations recited in claims 1, 10, 19 , when taken in the as a whole processing, using one or more processors, the domains, wherein processing a domain comprises: calculating pressure for the domain using a coarse grid corresponding to the domain; calculating flux for the domain using a coarse grid corresponding to the domain; and calculating transport of fluids for the domain using a coarse grid corresponding to the domain; and generating a reservoir simulation corresponding to the grid based on processing each domain, wherein: the calculating of the pressure, the flux, and the transport of fluids for all of the domains represent a single respective timestep and are performed in parallel  as recited in claims 1, 10, 19 above. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10, 19. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

 /LECHI TRUONG/ Primary Examiner, Art Unit 2194